 


109 HR 4765 IH: High Threat Helicopter Flight Area Act
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4765 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Weiner introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Homeland Security to designate high threat helicopter flight areas and to provide special rules for screening of passengers and property to be transported on passenger helicopters operating to or from such areas and for helicopters flights in such areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the High Threat Helicopter Flight Area Act. 
2.DesignationThe Secretary of Homeland Security shall designate an area in the United States that the Secretary determines is an area at high risk for an attack by one or more terrorists as a high threat helicopter flight area. 
3.Screening for passenger helicopters departing high threat flight areas 
(a)In GeneralThe Secretary of Homeland Security shall provide the same screening of all passengers and property that will be transported, from a point located in an area designated as a high threat helicopter area under section 2, on a passenger helicopter in the United States by a person (including an air carrier) as the screening that is provided for passengers and property that are carried aboard a passenger aircraft operated by an air carrier under section 44901 of title 49, United States Code. 
(b)Deadline for BeginningOn the date of enactment of this Act, the Secretary shall begin development of a plan for acquiring and training personnel, and acquiring equipment, to provide the screening required by subsection (a). 
4.Special rules regarding flights of helicopters operating in high threat flight areas 
(a)In GeneralThe Secretary of Transportation shall take such action as may be necessary to ensure that— 
(1)no passenger helicopter flies in an area designated as a high threat flight area by the Secretary of Homeland Security under section 2, except on approach for landing, or departure after take off, in such area;  
(2)whenever a passenger helicopter is flying in such an area, the helicopter, to maximum extent practicable, flies over water; and 
(3)the pilot of a flight of any helicopter in such an area remains in contact with the Federal Aviation Administration regarding the flight path of such helicopter, regardless of the altitude of such helicopter. 
(b)ExceptionsThe Secretary of Transportation shall except from any requirement of subsection (a) a helicopter carrying out such military, police, medical, or other operations as the Secretary determines appropriate. 
 
